SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1188
CA 11-01088
PRESENT: SCUDDER, P.J., SMITH, SCONIERS, GORSKI, AND MARTOCHE, JJ.


NICOLE M. KWAIZER, PLAINTIFF-RESPONDENT,

                     V                                           ORDER

JOY M. SITARSKI, CARRIE L. SITARSKI,
SENECA-BABCOCK COMMUNITY ASSOCIATION, INC.,
BUFFALO PANTHER CHEERLEADERS,
DEFENDANTS-APPELLANTS,
AND SENECA STREET UNITED METHODIST CHURCH,
DEFENDANT.


DAMON MOREY LLP, BUFFALO (AMY ARCHER FLAHERTY OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

FRIEDMAN & RANZENHOFER P.C., AKRON (MICHAEL H. RANZENHOFER OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered August 25, 2010 in a personal injury action. The
order denied the motion of defendants Joy M. Sitarski, Carrie L.
Sitarski, Seneca-Babcock Community Association, Inc., and Buffalo
Panther Cheerleaders for summary judgment dismissing the complaint.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on October 17 and 21, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court